                        Case 1:19-cr-10348-RGS Document 4 Filed 08/22/19 Page 1 of 1
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                IRUWKH
                                                     District of Massachusetts
                                                 BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                                                                           &DVH1RPM'/&
                       $OYDUR 0$57,1(=



                            Defendant(s)


                                                 &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                     $SULO                 LQWKHFRXQW\RI           $XJXVW        LQWKH
                        'LVWULFWRI        0DVVDFKXVHWWV       WKHGHIHQGDQW V YLRODWHG

             Code Section                                                    Offense Description
 86&                                    &RQVSLUDF\ WR SRVVHVV ZLWK LQWHQW WR GLVWULEXWH  JUDPV RU PRUH RI IHQWDQ\O




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV

6HH DWWDFKHG DIILGDYLW RI '($ 6SHFLDO $JHQW -LOO +DUGLH




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u


                                                                                              Complainant’s signature

                                                                               +RQ 86 0DJLVWUDWH -XGJH 'RQDOG
                                                                                                              DOG / &DEHOO
                                                                                                                     &D OO
                                                                                               Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


'DWH             
                                                                                                 Judge’s signature

&LW\DQGVWDWH                            %RVWRQ 0$                           +RQ 86 0DJLVWUDWH -XGJH 'RQDOG / &DEHOO
                                                                                               Printed name and title
